DETAILED ACTION
Status of Claims: Claims 1-9, 11-27, and 29-32 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-13, 15, 17-23, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20210352731 A1) in view of Chen et al. (US 10645658 B2).
Regarding claim 1, Yang et al. disclose a method for wireless communications, comprising: allocating, at a first node, a set of resources in non-continuous time slots to a second node for communication with the first node (paragraphs [0006-0007]; DCI is transmitted for scheduling transmission between a base station and a wireless device (UE), and may include information about slot group indices) (paragraph [0157]; slot group may include non-consecutive slots); generating a control message that identifies the set of non-continuous time slots allocated to the second node (paragraphs [0062] [0086]; DCI is to deliver resource allocation and includes scheduling information); transmitting the control message to the second node to schedule a communication in each of the set of non-continuous time slots (paragraph [0062]; PDCCH delivers DCI which may carry information about resource allocation) (paragraph [0137]; DCI is transmitted from the BS to UE); communicating with the second node in one or more of the set of resources in non-continuous time slots that are allocated for communication between the first node and the second node (paragraphs [0157-0158]; slot group which includes non-consecutive slots is scheduled for use in PDSCH and A/N feedback). However, Yang et al. may not explicitly suggest terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node. Chen et al. from the same or similar field of endeavor suggest terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node (col. 4 lines 32-37, fig. 1, and claim 5; terminating data transmission and not transmit the rest of data after receiving ACK indicator; wherein the uplink data is received during one or more of plurality of non-consecutive time slots within a length of time scheduled for uplink data transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al.’s method/system the step of terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node as suggested by Chen et al. to stop the rest of the data transmission. The motivation would have been to terminate the data transmission early to reduce power consumption (col. 4 lines 37-39).
Regarding claim 2, Yang et al. further suggest wherein the control message identifies a set of slot indices associated with the set of non-continuous time slots allocated to the second node (paragraph [0235]; bitmap information about a set of all slot group IDs/indices (e.g., IDs/indices=0 and 1) may be signaled by DCI) (paragraph [0157]; slot group may include non-consecutive slots) (also paragraph [0128]; DAI values (total number) may indicate total number of slots scheduled by the DCI).  
Regarding claim 3, Yang et al. further suggest wherein the control message identifies the set of non- continuous time slots allocated to the second node by including a set of offset values that correspond to each of the set of non-continuous slots relative to a time slot used to transmit the control message (paragraphs [0093-0096]; a slot offset (k2 for example) may be specified for PUSCH. PDCCH (DCI) may be detected in slot #n, PUSCH may be transmitted in slot #(n+k2) which is relative to slot #n (DCI)) (paragraph [0157]; slot group may include non-consecutive slots).  
Regarding claim 4, Yang et al. further suggest wherein the control message identifies the set of non- continuous time slots allocated to the second node by including a set of offset values that correspond to each of the set of non-continuous slots relative to a previous time slot used for a previous data transmission (paragraph [0091]; offset k1 may be designated for use in ACK transmission for the plurality of received PDSCHs (previous slot #(n+k0))) (paragraph [0157]; slot group may include non-consecutive slots).  
Regarding claim 5, Yang et al. further suggest wherein the control message identifies the set of non- continuous time slots allocated to the second node by including information associated with time slots that are not allocated to the second node (paragraphs [0135] [0157]; DCI may include counter DAI which has consecutive values. PDSCHs may be scheduled/allocated by DCI with DAI=00 (slot n), DAI=10 (slot n+2) (non-consecutive), while DAI=01 may be scheduled for A/N).  
Regarding claim 11, Yang et al. further suggest allocating a set of acknowledgment (ACK) resources to the second node in order to allow the second node to transmit an ACK message to the first node when the second node successfully decodes the data channel prior to an end of aggregated transmissions from the first node (paragraphs [0077] [0157] and fig. 6; HARQ-ACK is a response to a DL data packet on PDSCH, and indicate whether the DL data packet has been successfully received in the slot group/aggregation).  
Regarding claim 12, Yang et al. further suggest wherein the set of ACK resources are indicated in one of a downlink control information (DCI) message or radio resource control (RRC) configured (paragraph [0126]; after preconfiguring a plurality of candidate HARQ timings through RRC signaling, the BS may inform the UE of one of the candidate HARQ timings in (DL grant) DCI. The UE may transmit A/N feedback for reception of PDSCH(s) in a plurality of slots (or a set of slots)).  
Regarding claim 13, Yang et al. further suggest wherein communicating with the second node includes transmitting the communication to the second node on one of the set of non-continuous time slot resources (paragraphs [0157-0158]; PDSCH and PUSCH data are transmitted using slot group that includes non-consecutive slots); the method further comprising decoding, in one of the set of ACK resources, the ACK message from the second node corresponding to the communication (paragraphs [0077] [0157] and fig. 6; HARQ-ACK is a response to a DL data packet on PDSCH, and indicate whether the DL data packet has been successfully received in the slot group/aggregation). Chen et al. further suggest wherein the terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources that were allocated to the second node for communication with the first node is in response to decoding the ACK message from the second node corresponding to the communication (col. 4 lines 32-37, fig. 1, and claim 5; terminating data transmission and not transmit the rest of data after receiving ACK indicator (decoded); wherein the uplink data is received during one or more of plurality of non-consecutive time slots within a length of time scheduled for uplink data transmission).
Regarding claim 15, Yang et al. further suggest receiving the communication from the second node a multi-slot physical uplink shared channel (PUSCH) from the second node (paragraph [0045]; PUSCH is transmitted between UE and BS); and allocating a set of acknowledgment (ACK) resources to allow the first node to transmit an to the second node, wherein the second node monitors the set of ACK resources for the ACK message from the first node corresponding to the communication; and transmitting the ACK message from the first node to the second node when the first node successfully decodes the data channel prior to the end of aggregated transmissions from the second node (paragraphs [0077] [0157] and fig. 6; HARQ-ACK is a response to a DL data packet on PDSCH, and indicate whether the DL data packet has been successfully received in the slot group/aggregation). Chen et al. also suggest receiving the communication from the second node a multi-slot physical uplink shared channel (PUSCH) from the second node (col. 5 lines 54-55]; data transmission is performed via PUSCH); and allocating a set of acknowledgment (ACK) resources to allow the first node to transmit an to the second node, wherein the second node monitors the set of ACK resources for the ACK message from the first node corresponding to the communication; and transmitting the ACK message from the first node to the second node when the first node successfully decodes the data channel prior to the end of aggregated transmissions from the second node (col. 4 lines 28-37; PDCCH resource is monitored during transmission gaps. If ACK indicator is received, it means that the network apparatus has received and decoded the uplink data successfully, the NB-IoT apparatus is configured to terminate uplink data transmission after receiving ACK indicator. Since the uplink data are successfully decoded by the network apparatus, the NB-IoT apparatus is able to stop uplink data transmission and not transmit the rest uplink data).  
Regarding claim 17, Yang et al. further suggest wherein the first node is a parent integrated access and backhaul (IAB) node and the second node is a child-IAB node,40 030284.18303Qualcomm Ref. No. 193952wherein the child-IAB node is one of a base station or a user equipment (UE) (paragraph [0340]).  
Regarding claim 18, Yang et al. further suggest wherein the control message is a downlink control information (DCI) message (paragraph [0062]; PDCCH delivers DCI which may carry information about resource allocation) (paragraph [0137]; DCI is transmitted from the BS to UE).
Regarding claim 19, Yang et al. disclose an apparatus for wireless communications, comprising: a memory configured to store instruction; a processor communicatively coupled with the memory, the processor configured to execute the instructions to: allocate, at a first node, a set of resources in non-continuous time slots to a second node for communication with the first node (paragraphs [0006-0007]; DCI is transmitted for scheduling transmission between a base station and a wireless device (UE), and may include information about slot group indices) (paragraph [0157]; slot group may include non-consecutive slots); and generate a control message that identifies the set of non-continuous time slots allocated to the second node (paragraphs [0062] [0086]; DCI is to deliver resource allocation and includes scheduling information); and a transceiver configured to transmit the control message to the second node to schedule a communication in each of the set of non-continuous time slots (paragraph [0062]; PDCCH delivers DCI which may carry information about resource allocation) (paragraph [0137]; DCI is transmitted from the BS to UE); communicate with the second node by transmitting or receiving in one or more of the set of resources in non-continuous time slots that are allocated for communication between the first node and the second node (paragraphs [0157-0158]; slot group which includes non-consecutive slots is scheduled for use in PDSCH and A/N feedback). However, Yang et al. may not explicitly suggest terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node. Chen et al. from the same or similar field of endeavor suggest terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node (col. 4 lines 32-37, fig. 1, and claim 5; terminating data transmission and not transmit the rest of data after receiving ACK indicator; wherein the uplink data is received during one or more of plurality of non-consecutive time slots within a length of time scheduled for uplink data transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al.’s method/system the step of terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node as suggested by Chen et al. to stop the rest of the data transmission. The motivation would have been to terminate the data transmission early to reduce power consumption (col. 4 lines 37-39).  
Regarding claim 20, Yang et al. further suggest wherein the control message identifies a set of slot indices associated with the set of non-continuous time slots allocated to the second node (paragraph [0235]; bitmap information about a set of all slot group IDs/indices (e.g., IDs/indices=0 and 1) may be signaled by DCI) (paragraph [0157]; slot group may include non-consecutive slots) (also paragraph [0128]; DAI values (total number) may indicate total number of slots scheduled by the DCI).  
Regarding claim 21, Yang et al. further suggest wherein the control message identifies the set of non- continuous time slots allocated to the second node by including a set of offset values that correspond to each of the set of non-continuous slots relative to a time slot used to transmit the control message (paragraphs [0093-0096]; a slot offset (k2 for example) may be specified for PUSCH. PDCCH (DCI) may be detected in slot #n, PUSCH may be transmitted in slot #(n+k2) which is relative to slot #n (DCI)) (paragraph [0157]; slot group may include non-consecutive slots).  
Regarding claim 22, Yang et al. further suggest wherein the control message identifies the set of non- continuous time slots allocated to the second node by including a set of offset values that correspond to each of the set of non-continuous slots relative to a previous time slot used for a previous data transmission (paragraph [0091]; offset k1 may be designated for use in ACK transmission for the plurality of received PDSCHs (previous slot #(n+k0))) (paragraph [0157]; slot group may include non-consecutive slots).  
Regarding claim 23, Yang et al. further suggest wherein the control message identifies the set of non- continuous time slots allocated to the second node by including information associated with time slots that are not allocated to the second node (paragraphs [0135] [0157]; DCI may include counter DAI which has consecutive values. PDSCHs may be scheduled/allocated by DCI with DAI=00 (slot n), DAI=10 (slot n+2) (non-consecutive), while DAI=01 may be scheduled for A/N).  
Regarding claim 29, Yang et al. disclose a non-transitory computer readable medium storing instructions, executable by a processor, for wireless communications, comprising instructions for: allocating, at a first node, a set of resources in non-continuous time slots to a second node for communication with the first node (paragraphs [0006-0007]; DCI is transmitted for scheduling transmission between a base station and a wireless device (UE), and may include information about slot group indices) (paragraph [0157]; slot group may include non-consecutive slots); generating a control message that identifies the set of non-continuous time slots allocated to the second node (paragraphs [0062] [0086]; DCI is to deliver resource allocation and includes scheduling information); and transmitting the control message to the second node to schedule a communication in each of the set of non-continuous time slots (paragraph [0062]; PDCCH delivers DCI which may carry information about resource allocation) (paragraph [0137]; DCI is transmitted from the BS to UE); communicating with the second node by transmitting or receiving in one or more of the set of resources in non-continuous time slots that are allocated for communication between the first node and the second node (paragraphs [0157-0158]; slot group which includes non-consecutive slots is scheduled for use in PDSCH and A/N feedback). However, Yang et al. may not explicitly suggest terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node. Chen et al. from the same or similar field of endeavor suggest terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node (col. 4 lines 32-37, fig. 1, and claim 5; terminating data transmission and not transmit the rest of data after receiving ACK indicator; wherein the uplink data is received during one or more of plurality of non-consecutive time slots within a length of time scheduled for uplink data transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al.’s method/system the step of terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node as suggested by Chen et al. to stop the rest of the data transmission. The motivation would have been to terminate the data transmission early to reduce power consumption (col. 4 lines 37-39).  
Regarding claim 30, Yang et al. disclose an apparatus for wireless communications, comprising: means for allocating, at a first node, a set of resources in non-continuous time slots to a second node for communication with the first node (paragraphs [0006-0007]; DCI is transmitted for scheduling transmission between a base station and a wireless device (UE), and may include information about slot group indices) (paragraph [0157]; slot group may include non-consecutive slots); means for generating a control message that identifies the set of non-continuous time slots allocated to the second node (paragraphs [0062] [0086]; DCI is to deliver resource allocation and includes scheduling information); and means for transmitting the control message to the second node to schedule a communication in each of the set of non-continuous time slots (paragraph [0062]; PDCCH delivers DCI which may carry information about resource allocation) (paragraph [0137]; DCI is transmitted from the BS to UE); means for communicating with the second node in one or more of the set of resources in non-continuous time slots that are allocated for communication between the first node and the second node (paragraphs [0157-0158]; slot group which includes non-consecutive slots is scheduled for use in PDSCH and A/N feedback). However, Yang et al. may not explicitly suggest means for terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node. Chen et al. from the same or similar field of endeavor suggest means for terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node (col. 4 lines 32-37, fig. 1, and claim 5; terminating data transmission and not transmit the rest of data after receiving ACK indicator; wherein the uplink data is received during one or more of plurality of non-consecutive time slots within a length of time scheduled for uplink data transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al.’s method/system the step of terminating transmission of the communication with the second node on any subsequent time slots remaining from the set of non-continuous time slot resources in response to receiving an acknowledgment (ACK) message from the second node as suggested by Chen et al. to stop the rest of the data transmission. The motivation would have been to terminate the data transmission early to reduce power consumption (col. 4 lines 37-39).
Regarding claim 31, Yang et al. further suggest wherein the processor is further configured to execute the instructions to allocating a set of acknowledgment (ACK) resources to the second node in order to allow the second node to transmit an ACK message to the first node when the second node successfully decodes the data channel prior to an end of aggregated transmissions from the first node (paragraphs [0077] [0157] and fig. 6; HARQ-ACK is a response to a DL data packet on PDSCH, and indicate whether the DL data packet has been successfully received in the slot group/aggregation).  
Regarding claim 32, Yang et al. further suggest wherein the set of ACK resources are indicated in one of a downlink control information (DCI) message or radio resource control (RRC) configured (paragraph [0126]; after preconfiguring a plurality of candidate HARQ timings through RRC signaling, the BS may inform the UE of one of the candidate HARQ timings in (DL grant) DCI. The UE may transmit A/N feedback for reception of PDSCH(s) in a plurality of slots (or a set of slots)).
Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20210352731 A1) in view of Chen et al. (US 10645658 B2), and further in view of Baldemair et al. (US 20190200355 A1).
Regarding claim 6, Yang et al. and Chen et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest selecting an aggregation pattern from a plurality of aggregation patterns that may be preconfigured, and38 030284.18303Qualcomm Ref. No. 193952wherein the control message identifies the index of the aggregation pattern that is selected. However, Baldemair et al. from the same or similar field of endeavor suggest selecting an aggregation pattern from a plurality of aggregation patterns that may be preconfigured, and38030284.18303Qualcomm Ref. No. 193952 wherein the control message identifies the index of the aggregation pattern that is selected (paragraphs [0010-0011] [0062-0063; DCI includes bitmap (index) indicating for slot aggregation that is determined/defined based on allocation patterns for non-contiguous slot aggregations). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al. and Chen et al.’s method/system the step of selecting an aggregation pattern from a plurality of aggregation patterns that may be preconfigured, and38 030284.18303Qualcomm Ref. No. 193952wherein the control message identifies the index of the aggregation pattern that is selected as suggested by Baldemair et al. to signal resource allocation. The motivation would have been to reduce overhead required for signaling the resource allocation in slot aggregation (paragraph [0079]).
Regarding claim 24, Yang et al. and Chen et al. disclose all the subject matter of the claimed invention as recited in claim 19 above without explicitly suggest selecting an aggregation pattern from a plurality of aggregation patterns that may be preconfigured, and wherein the control message identifies the index of the aggregation pattern that is selected. However, Baldemair et al. from the same or similar field of endeavor suggest selecting an aggregation pattern from a plurality of aggregation patterns that may be preconfigured, and38030284.18303Qualcomm Ref. No. 193952 wherein the control message identifies the index of the aggregation pattern that is selected (paragraphs [0010-0011] [0062-0063; DCI includes bitmap (index) indicating for slot aggregation that is determined/defined based on allocation patterns for non-contiguous slot aggregations). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al. and Chen et al.’s method/system the step of selecting an aggregation pattern from a plurality of aggregation patterns that may be preconfigured, and38 030284.18303Qualcomm Ref. No. 193952wherein the control message identifies the index of the aggregation pattern that is selected as suggested by Baldemair et al. to signal resource allocation. The motivation would have been to reduce overhead required for signaling the resource allocation in slot aggregation (paragraph [0079]). 
Claims 7-9 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20210352731 A1) in view of Chen et al. (US 10645658 B2) and Baldemair et al. (US 20190200355 A1), and further in view of Park et al. (US 20190274153 A1).
Regarding claim 7, Yang et al., Chen et al., and Baldemair et al. disclose all the subject matter of the claimed invention as recited in claim 6 above without explicitly suggest wherein the plurality of aggregation patterns are either cell-specific patterns or a node-specific patterns. However, Park et al. from the same or similar field of endeavor suggest wherein the plurality of aggregation patterns are either cell-specific patterns or a node-specific patterns (paragraphs [0050] [0069]; transmission/reception is scheduled for an interval by slot aggregation) (paragraph [0099] [0106]; the scheduling may be performed by base station through cell-specific using broadcasting/multicasting and through UE-specific signaling using unicasting). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al., Chen et al., and Baldemair et al.’s method/system where the plurality of aggregation patterns are either cell-specific patterns or a node-specific patterns as suggested by Park et al. to signal resource allocation by slot aggregation. The motivation would have been to efficiently allocate limited radio resource for user equipment (paragraph [0079]).  
Regarding claim 8, Park et al. further suggest wherein the plurality of aggregation patterns are indicated to the second node using a multicast or broadcast message when the plurality of aggregation patterns are cell-specific patterns (paragraphs [0050] [0069]; transmission/reception is scheduled for an interval by slot aggregation) (paragraph [0099] [0106]; the scheduling may be performed by base station through cell-specific using broadcasting/multicasting and through UE-specific signaling using unicasting). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al., Chen et al., and Baldemair et al.’s method/system where the plurality of aggregation patterns are indicated to the second node using a multicast or broadcast message when the plurality of aggregation patterns are cell-specific patterns as suggested by Park et al. to signal resource allocation by slot aggregation. The motivation would have been to efficiently allocate limited radio resource for user equipment (paragraph [0079]). 
Regarding claim 9, Park et al. further suggest wherein the plurality of aggregation patterns are indicated to the second node using a unicast message when the plurality of aggregation patterns are node-specific patterns (paragraphs [0050] [0069]; transmission/reception is scheduled for an interval by slot aggregation) (paragraph [0099] [0106]; the scheduling may be performed by base station through cell-specific using broadcasting/multicasting and through UE-specific signaling using unicasting). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al., Chen et al., and Baldemair et al.’s method/system where the plurality of aggregation patterns are indicated to the second node using a unicast message when the plurality of aggregation patterns are node-specific patterns as suggested by Park et al. to signal resource allocation by slot aggregation. The motivation would have been to efficiently allocate limited radio resource for user equipment (paragraph [0079]).  
Regarding claim 25, Yang et al., Chen et al., and Baldemair et al. disclose all the subject matter of the claimed invention as recited in claim 24 above without explicitly suggest wherein the plurality of aggregation patterns are either cell-specific patterns or a node-specific patterns. However, Park et al. from the same or similar field of endeavor suggest wherein the plurality of aggregation patterns are either cell-specific patterns or a node-specific patterns (paragraphs [0050] [0069]; transmission/reception is scheduled for an interval by slot aggregation) (paragraph [0099] [0106]; the scheduling may be performed by base station through cell-specific using broadcasting/multicasting and through UE-specific signaling using unicasting). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al., Chen et al., and Baldemair et al.’s method/system where the plurality of aggregation patterns are either cell-specific patterns or a node-specific patterns as suggested by Park et al. to signal resource allocation by slot aggregation. The motivation would have been to efficiently allocate limited radio resource for user equipment (paragraph [0079]).  
Regarding claim 26, Park et al. further suggest wherein the plurality of aggregation patterns are indicated to the second node using a multicast or broadcast message when the plurality of aggregation patterns are cell-specific patterns (paragraphs [0050] [0069]; transmission/reception is scheduled for an interval by slot aggregation) (paragraph [0099] [0106]; the scheduling may be performed by base station through cell-specific using broadcasting/multicasting and through UE-specific signaling using unicasting). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al., Chen et al., and Baldemair et al.’s method/system where the plurality of aggregation patterns are indicated to the second node using a multicast or broadcast message when the plurality of aggregation patterns are cell-specific patterns as suggested by Park et al. to signal resource allocation by slot aggregation. The motivation would have been to efficiently allocate limited radio resource for user equipment (paragraph [0079]). 
Regarding claim 27, Park et al. further suggest wherein the plurality of aggregation patterns are indicated to the second node using a unicast message when the plurality of aggregation patterns are node-specific patterns (paragraphs [0050] [0069]; transmission/reception is scheduled for an interval by slot aggregation) (paragraph [0099] [0106]; the scheduling may be performed by base station through cell-specific using broadcasting/multicasting and through UE-specific signaling using unicasting). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Yang et al., Chen et al., and Baldemair et al.’s method/system where the plurality of aggregation patterns are indicated to the second node using a unicast message when the plurality of aggregation patterns are node-specific patterns as suggested by Park et al. to signal resource allocation by slot aggregation. The motivation would have been to efficiently allocate limited radio resource for user equipment (paragraph [0079]).  
Allowable Subject Matter
Claims 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Remarks/Arguments
Applicant’s remarks/arguments with respect to claim(s) 1, 19, 29, and 30 have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476